




FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT


WHEREAS, Amtech Systems, Inc. (the “Company”) and Jong S. Whang (the
“Executive”) entered into a Second Amended and Restated Employment Agreement
dated February 9, 2012 (with all subsequent amendments thereto, the
“Agreement”); and


WHEREAS, the Company and the Executive desire to further modify the Agreement
and to enter in this Fourth Amendment to Employment Agreement (this “Fourth
Amendment”) in order to (i) clarify certain language in Section 4 of the
Agreement, (ii) extend the Executive’s Initial Term for an additional three
years, and (iii) increase the amount of D&O liability insurance maintained by
the Company for the benefit of the Executive to $10,000,000.
 
NOW, THEREFORE, the parties agree to the following Fourth Amendment, to be
effective as of the date set forth below, with all unmodified portions of the
Agreement to remain in full force and effect:


1.    Section 4(b) is hereby amended to delete the following language from the
second sentence: “..., but shall be no less favorable to the Executive than the
amounts and terms of the grant approved by the Compensation Committee on
November 20, 2009.”


2.    The first sentence of Section 7 of the Agreement is hereby amended to read
as follows: “The “Employment Period” shall commence on the date of this
Agreement (the “Effective Date”) and shall continue for an initial term of six
(6) years (the “Initial Term”).”


3.    In the first sentence of Section 14, the reference to “$5,000,000” shall
be replaced with “$10,000,000”.




IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
April 9, 2015.




AMTECH SYSTEMS, INC.


By: /s/ Bradley C. Anderson
Name: Bradley C. Anderson
Title:     Executive Vice President and
Chief Financial Officer






By: /s/ Jong S. Whang
Name: Jong S. Whang
Title: Executive


